Title: Report on the Petition of Oliver Bowen, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred by an Order of the House of Representatives of the 16th of February 1793, the Petition of Oliver Bowen, thereupon respectfully reports as follows—
The petition seeks an Allowance of Interest upon a Settlement made by the State of Georgia in the year 1783, for Supplies furnished during the late War.
The Secretary is of Opinion that an interference and allowance of the kind desired by the Petitioner would be altogether without precedent against the Course of public business, and in its principle would lead to inextricable embarrassment and Confusion.
Which is humbly submitted

Alexander HamiltonSecy. of the Treasury
Treasury Department February 27th 1794.

